    Case 21-11829-amc                     Doc 28        Filed 07/30/21 Entered 07/30/21 10:30:10                              Desc Main
                                                        Document     Page 1 of 2




                                                                                                                             I Check if this is an
                                                                                                                                  amended filing




Official Form 106Sum
Summary of Your Assets and Lial]ilities and certain statistical Information                                                             12/15
Bo a8 comploto and accurate aB posslble. If two married pooplo are filing togothor. both are equally ro8pon8ible for 8upplylng correct
infomation. Fill out all of yoi]r schedules first; then comi)Iota the infomation on this form. If you are flllng amondod schodulos af(®r you file
your original forms. you in ust fill out a new S4/mmary and check the box at the top of this page.




    Bn Surnmarizo Your lncomo and Expel.sos

    ScAect/^e /. Yot/r /ncorne (Official Form 1061)
    Copy your combined monthly income from line 12 Of Softedi/^e /                                                            $          1,319.00

5   Schec/u/e J. your Expenses (Official Form 106J)
    Copy your monthly expenses from line 22c of Schedu/e J                                                                    $         1 '169.00




Official Form 106Sum                       Summary of Your Assets and Liabilitios and cortaln statistical Information              page 1 of 2
       Case 21-11829-amc                       Doc 28         Filed 07/30/21 Entered 07/30/21 10:30:10                                   Desc Main
                                                              Document     Page 2 of 2


                  Grace Louise Dahl                                                                                        21 -11829




   6, A.e you filing for I)ankruptey under Chapters 7,11, or 13?

       D No You have nothing to report cn this part of the form Check this box and submt this form to the court with your other schedules




   7 What kind of debt do you have?

       a     Your dobts are primarily consumer debt8. Consumer debts are those "incurred by an indivldual pnmarily for a personal,
             family, or household purpose," 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes, 28 U S,C § 159

       I     Your debt8 are not primarily consumer debts Yoil have nothlng to report on this part of the form Check this box and submlt
             thls form to the court wltn your o.`her schedules



   8   Froil. the Sfdfemen. of Your Cunonl «ongiv/y /ncome Copy your total current monthly income from Official
       Form 122A-1 Line 11, OR, Form 1228 Line 11, OR, Form 122C-1 Line 14




   9. Copy the following special catogoriee of claims from Part 4, lino 6 Of Schedu/a E/F


                                                                                                           Total claiiTi


        From Part 4 ori Sc^od«/® E/F, col)y the following:


       9a Domest(c support obligatlons (Copy line 6a.)                                                     $                     0.00


       9b Taxes and cerfaln other debts you owe the government. (Copy IIne 6b )                            $                 3,200. 52


       9c. Clalms for death or personal Injury whlle you were intoxlcated, (Copy line 6c )                 S



       9d. Student loans (Copy line 6f.)                                                                   S                     0.00

       9e. Obligations arioing oat of a sepa.ation agreement or dlvorce that you did not report as
             prionfy clalms (Copy llne 6g )


       9f.    Debts to pension or profit-sharlng plans, and other slmilar ciebts. (Copy line 6h )



       9g Total. Add lines 9a through 9f.




Officlal Form 106Sum         Summary of Yoilr Assets and Liabilities and Certain Statistical Information                                   page 2 Of 2
